COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                 NO. 02-13-00120-CV


IN RE LLEWELLYN HAWKINS                                                       RELATOR


                                        ------------

                              ORIGINAL PROCEEDING

                                        ------------

                           MEMORANDUM OPINION1

                                        ------------

      We have considered relator’s petition for writ of mandamus asking this

court to grant mandamus relief in matters related to his application for an article

11.07 post-conviction writ of habeas corpus. See Tex. Code Crim. Proc. Ann.

art. 11.07 § 5 (West Supp. 2012). But because the Texas Court of Criminal

Appeals has exclusive jurisdiction over applications for habeas corpus relief

under article 11.07, relator’s petition does not raise an issue regarding the need

to protect, or a threat to, our jurisdiction; thus, this court lacks jurisdiction to grant

mandamus relief. See id.; see also McCree v. Hampton, 824 S.W.2d 578, 579

(Tex. Crim. App. 1992) (reasoning that the Texas Court of Criminal Appeals has
      1
       See Tex. R. App. P. 47.4, 52.8(d).
jurisdiction to order the trial court to rule on applicant’s post-conviction writ of

habeas corpus.); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st

Dist.] 2001, orig. proceeding) (concluding that intermediate courts of appeals

have no authority to issue writs of mandamus in criminal matters pertaining to

article 11.07 writs). Accordingly, relator’s petition for writ of mandamus is denied.

                                                    PER CURIAM

PANEL: MEIER, J., LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: April 24, 2013




                                     2